Name: 74/360/EEC: Commission Decision of 13 June 1974 exempting the United Kingdom from applying to certain species the Council Directive of 30 June 1969 on the marketing of seed of oil and fibre plants (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  means of agricultural production;  plant product;  marketing
 Date Published: 1974-07-19

 Avis juridique important|31974D036074/360/EEC: Commission Decision of 13 June 1974 exempting the United Kingdom from applying to certain species the Council Directive of 30 June 1969 on the marketing of seed of oil and fibre plants (Only the English text is authentic) Official Journal L 196 , 19/07/1974 P. 0018 - 0018COMMISSION DECISION of 13 June 1974 exempting the United Kingdom from applying to certain species the Council Directive of 30 June 1969 on the marketing of seed of oil and fibre plants (Only the English text is authentic) (74/360/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to the Council Directive of 30 June 1969 (1) on the marketing of seed of oil and fibre plants, as last amended by the Council Directive of 11 December 1973 (2), and in particular Article 22 thereof; Having regard to the request from the United Kingdom; Whereas groundnut, hemp, caraway, cotton and opium poppy species are not normally cultivated in the United Kingdom, whereas the seeds of these species are no longer propagated or marketed there; Whereas these conditions have held for sometime, it is appropriate to exempt the United Kingdom from applying the provisions of this Directive to the species in question; Whereas the measures provided for in this Decision are in accordance with the Opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 The United Kingdom is exempted from applying the Council Directive of 30 June 1969 on the marketing of seed of oil and fibre plants, with the exception of the provisions of Article 13 (1), to the species listed below: (a) Arachis hypogaea L. - groundnut (peanut); (b) Cannabis sativa L. - hemp; (c) Carum carvi L. - caraway; (d) Gossypium sp. - cotton; (e) Papaver somniferum L. - opium poppy. Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 13 June 1974. For the Commission The President FranÃ §ois-Xavier ORTOLI (1)OJ No L 169, 10.7.1969, p. 3. (2)OJ No L 356, 27.12.1973, p. 79.